37 N.Y.2d 932 (1975)
In the Matter of Ernest K. Jones, Appellant,
v.
Thomas F. McCoy, as Administrator of the Judicial Conference of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 20, 1975.
Decided November 19, 1975.
Ernest K. Jones, appellant pro se.
Michael Colodner and Michael R. Juviler for Thomas F. McCoy, respondent.
Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur; Chief Judge BREITEL taking no part.
*933MEMORANDUM.
Before an employee of the unified court system may seek judicial relief, he must exhaust whatever administrative remedies have been made available to him (Matter of Kalichstein v McCoy, 23 N.Y.2d 978, 980). Since petitioner had not exhausted his available remedy under 22 NYCRR 25.5, the court below properly dismissed this article 78 proceeding in the nature of mandamus. Moreover, the extraordinary remedy is available only when there is a clear legal right and is still subject to the exercise of discretion by the courts below, which this court might or might not have the power to review.
Order affirmed, without costs, in a memorandum.